Exhibit 99.3 UNAUDITED CONSOLIDATED FINANCIAL INFORMATION BANCTRUST FINANCIAL GROUP, INC. AS OF SEPTEMBER 30, 2012 AND FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2012 AND NOTES TO UNAUDITED CONSOLIDATED FINANCIAL INFORMATION PART I. FINANCIAL INFORMATION BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (Dollars and shares in thousands, except per share amounts) September 30, 2012 December 31, 2011 ASSETS Cash and Due from Banks $ $ Interest-Bearing Deposits in Other Financial Institutions Securities Available for Sale, at Fair Value Loans Held for Sale Loans and Leases Allowance for Loan and Lease Losses ) ) Loans and Leases, Net Premises and Equipment, Net Accrued Income Receivable Other Intangible Assets Cash Surrender Value of Life Insurance Other Real Estate Owned Other Assets Total Assets $ 1,954,522 $ LIABILITIES Non-Interest-Bearing Demand Deposits $ $ Interest-Bearing Demand Deposits Savings Deposits Large Denomination Time Deposits (of $100 or more) Other Time Deposits Total Deposits Short-Term Borrowings Federal Home Loan Bank Advances andLong-Term Debt Other Liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred Stock - No Par Value, 500 Shares Authorized, 50 SharesOutstanding in 2012 and 2011 Common Stock – Par Value $0.01 Per Share, 100,000 Shares Authorized, Shares Issued: 2012-18,217;2011-18,210 Additional Paid in Capital Accumulated Other Comprehensive Loss, Net ) ) Deferred Compensation Payable in Common Stock AccumulatedDeficit ) ) Treasury Stock of 256 Common Shares in 2012 and 2011, at Cost ) ) Common Stock Held in Grantor Trust, 228 Shares in 2012 and182 Shares in 2011 ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ (See accompanying notes to unaudited condensed consolidated financial statements.) 1 BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars and shares in thousands, except per share amounts) Three Months Ended September 30, Interest Revenue: Loans and Leases $ $ Securities Available for Sale:Taxable Non-Taxable 12 19 Other 52 45 Total Interest Revenue Interest Expense: Deposits Short-Term Borrowings FHLB Advances and Long-Term Debt Total Interest Expense Net Interest Revenue Provision for Loan and Lease Losses Net Interest Revenue after Provision for Loan and Lease Losses Non-Interest Revenue: Service Charges on Deposit Accounts Trust Income Securities Gains Total impairment losses on securities 0 ) Portion of loss recognized in other comprehensive income 0 Net impairment losses recognized in earnings 0 ) Other Income Total Non-Interest Revenue Non-Interest Expense: Salaries Pensions and Employee Benefits Net Occupancy Expense Furniture and Equipment Expense Intangible Amortization Losses on Other Real Estate Owned Losses (Gains) on Repossessed and Other Assets (1
